                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        PO 18-5026-GF-JTJ

               Plaintiff,                   JUDGMENT OF ACQUITTAL

      vs.

JOHN A. MCNEELY,

               Defendant.


     The Court conducted a bench trial in this matter on October 11, 2018.

     IT IS ORDERED:

     Defendant John A. McNeely is ACQUITTED of the charge of Cruelty to

Animals.

     DATED this 7th day of December, 2018.
